Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on April 07, 2021. Claims 1-10 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 112 rejections of said previous office action have been fully considered; therefore, claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn.

Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable Bartel US2017/0316696 (“Bartel”) in view of PALVIAINEN et al. WO 2017/155740 (“PALVIAINEN”).

Regarding claim(s) 1, 9. Bartel discloses a vehicle dispatch system for an autonomous driving vehicle that provides a vehicle dispatch service of the autonomous driving vehicle to a user, the vehicle dispatch system comprising 
a control device configured to provide information for guiding the user to the autonomous driving vehicle when the autonomous driving vehicle picks the user up (abstract, A system can accommodate riders of a transportation arrangement service that have certain physical impairments, such as visual, hearing, or movement impairments. In certain aspects, a transportation facilitation system can create rider profiles that specify a particular impairment, and vehicle profiles indicating accommodation features.), wherein: 
the control device is configured to execute user type identification processing for identifying a user type indicating whether the user is a visually handicapped person or a healthy person, and when the user is identified to be the visually handicapped person (para. 11, e.g. The transport facilitation system can receive pick-up requests from riders, access rider profiles to identify impairment information, select a transport vehicle to service the pick-up request (e.g., an AV having accommodation features for the impairment), and generate configuration sets to configure the rider devices and/or the selected vehicles based on the impairment and requirements of the rider),
 execute voice guidance processing for performing voice guidance for the visually handicapped person (para. 12, e.g. the transport facilitation system can accommodate a rider with a visual impairment by selecting transport vehicles that include certain audio functionality, such as exterior audio output devices, that can provide guidance to the rider in entering and exiting the vehicle.); 
(para. 62, e.g. control interface can be generated on the designated application on the user's device 275 to enable the user to control the various components. In one example, the user device 275 can execute a speech recognition mode to enable the user to provide voice inputs that are translated, on the user device 275 through the designated application, into control commands 269 that can be transmitted over the local connection 268 to the controller 240, to implement the commands 269 on the specified components).
Bartel does not explicitly teach the autonomous driving vehicle includes an image recognition unit configured to perform image recognition of the user when the user is in an area surrounding the autonomous driving vehicle. Instead, Bartel teaches the event logic 224 can use sensor data 211 from cameras, LiDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described. For example, the event logic 224 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 224 can detect events which enable the control system 220 to make evasive actions or plan for any potential hazards.
PALVIAINEN teaches a vehicle system that includes an image recognition unit configured to perform image recognition of the user when the user is in an area surrounding the autonomous driving vehicle (fig. 6, para. 7, para. 10, e.g. stereo camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Bartel by incorporating the applied teaching of passenger pickup identification as taught by PALVIAINEN to improve navigational guidance for a visually impaired passenger. 

	Regarding claim(s) 2, 3, 10. Bartel in view of PALVIAINEN further teaches wherein the user type identification processing is configured to identify the user type according to whether or not an article associated with the visually handicapped person is included in belongings of the user recognized by the image recognition unit (PALVIAINEN: para. 9, para. 7-para. 10).

Regarding claim(s) 4. Bartel discloses wherein the voice guidance processing further includes approach information transfer processing for transferring approach information by voice when the (abstract, e.g. The transport facilitation system can receive a pick-up request, utilize the rider profile and vehicle profiles of vehicle proximate to a pick-up location,). 

Regarding claim(s) 6. Bartel discloses wherein: the image recognition unit is configured to perform image recognition of cargo information as information relating to a cargo carried with the user; and the guidance information generation processing is configured to, when a cargo exceeding a predetermined size is included in the cargo information, generate the guidance information including a moving direction for allowing the user to walk up to a trunk of the autonomous driving vehicle (para. 27-para. 28, e.g. accommodation features" can include specialized vehicle features that can assist a rider that has one or more physical impairments, such as a visual, auditory, or movement impairment. Such accommodation features can include automatic doors, a trunk or side lift gate, an exterior audio system, an external monitoring system).

Regarding claim(s) 5, 7, 8. Bartel discloses wherein the voice guidance processing further includes getting-in information transfer processing for transferring information for prompting the user to get in the autonomous driving vehicle by voice when the user approaches a position where the user is able to get in the autonomous driving vehicle (para. 13, e.g. enabling the user to transmit a pick-up request for transportation from a pick-up location to a particular destination, the mobile computing device can generate a user interface to enable the user to input one or more physical impairments (e.g., via voice or touch input)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669